

	

		II

		109th CONGRESS

		1st Session

		S. 357

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Bingaman (for

			 himself, Mrs. Hutchison,

			 Mr. Nelson of Florida,

			 Mrs. Clinton, and

			 Mr. Martinez) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To expand and enhance postbaccalaureate opportunities at

		  Hispanic-serving institutions, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Next Generation Hispanic Serving

			 Institutions Act.

		IGraduate

			 opportunities at Hispanic-serving institutions

			101.Postbaccalaureate

			 opportunities for Hispanic Americans

				(a)Establishment

			 of programTitle V of the Higher

			 Education Act of 1965 (20 U.S.C. 1101 et seq.) is

			 amended—

					(1)by redesignating

			 part B as part C;

					(2)by redesignating

			 sections 511 through 518 as sections 521 through 528, respectively; and

					(3)by inserting

			 after section 505 the following:

						

							BPromoting

				postbaccalaureate opportunities for Hispanic Americans

								511.Findings and

				purposes

									(a)FindingsCongress

				finds the following:

										(1)According to the

				United States Census, by the year 2050, 1 in 4 Americans will be of Hispanic

				origin.

										(2)Despite the

				dramatic increase in the Hispanic population in the United States, the National

				Center for Education Statistics reported that in 1999, Hispanics accounted for

				only 4 percent of the master’s degrees, 3 percent of the doctor’s degrees, and

				5 percent of first-professional degrees awarded in the United States.

										(3)Although

				Hispanics constitute 10 percent of the college enrollment in the United States,

				they comprise only 3 percent of instructional faculty in college and

				universities.

										(4)The future

				capacity for research and advanced study in the United States will require

				increasing the number of Hispanics pursuing postbaccalaureate studies.

										(5)Hispanic-serving

				institutions are leading the Nation in increasing the number of Hispanics

				attaining graduate and professional degrees.

										(6)Among Hispanics

				who received master’s degrees in 1999–2000, 25 percent earned them at

				Hispanic-serving institutions.

										(7)Between 1991 and

				2000, the number of Hispanic students earning master’s degrees at

				Hispanic-serving institutions grew 136 percent, the number receiving doctor’s

				degrees grew by 85 percent, and the number earning first-professional degrees

				grew by 47 percent.

										(8)It is in the

				national interest to expand the capacity of Hispanic-serving institutions to

				offer graduate and professional degree programs.

										(9)Research is a key

				element in graduate education and undergraduate preparation, particularly in

				science and technology, and Congress desires to strengthen the role of research

				at Hispanic-serving institutions. University research, whether performed

				directly or through a university’s nonprofit research institute or foundation,

				is considered an integral part of the institution and mission of the

				university.

										(b)PurposesThe

				purposes of this part are—

										(1)to expand

				postbaccalaureate educational opportunities for, and improve the academic

				attainment of, Hispanic students; and

										(2)to expand and

				enhance the postbaccalaureate academic offerings of high quality that are

				educating the majority of Hispanic college students and helping large numbers

				of Hispanic students and low-income individuals complete postsecondary

				degrees.

										512.Program

				authority and eligibility

									(a)Program

				authorizedSubject to the availability of funds appropriated to

				carry out this part, the Secretary shall award competitive grants to eligible

				institutions.

									(b)EligibilityFor

				the purposes of this part, an eligible institution means an

				institution of higher education that—

										(1)is a

				Hispanic-serving institution (as defined under section 502); and

										(2)offers a

				postbaccalaureate certificate or degree granting program.

										513.Authorized

				activitiesGrants awarded

				under this part shall be used for 1 or more of the following activities:

									(1)Purchase, rental,

				or lease of scientific or laboratory equipment for educational purposes,

				including instructional and research purposes.

									(2)Construction,

				maintenance, renovation, and improvement in classroom, library, laboratory, and

				other instructional facilities, including purchase or rental of

				telecommunications technology equipment or services.

									(3)Purchase of

				library books, periodicals, technical and other scientific journals, microfilm,

				microfiche, and other educational materials, including telecommunications

				program materials.

									(4)Support for needy

				postbaccalaureate students including outreach, academic support services,

				mentoring, scholarships, fellowships, and other financial assistance to permit

				the enrollment of such students in postbaccalaureate certificate and degree

				granting programs.

									(5)Support of

				faculty exchanges, faculty development, faculty research, curriculum

				development, and academic instruction.

									(6)Creating or

				improving facilities for Internet or other distance learning academic

				instruction capabilities, including purchase or rental of telecommunications

				technology equipment or services.

									(7)Collaboration

				with other institutions of higher education to expand postbaccalaureate

				certificate and degree offerings.

									(8)Other activities

				proposed in the application submitted pursuant to section 514 that—

										(A)contribute to

				carrying out the purposes of this part; and

										(B)are approved by

				the Secretary as part of the review and acceptance of such application.

										514.Application

				and duration

									(a)ApplicationAny

				eligible institution may apply for a grant under this part by submitting an

				application to the Secretary at such time and in such manner as determined by

				the Secretary. Such application shall demonstrate how the grant funds will be

				used to improve postbaccalaureate education opportunities for Hispanic and

				low-income students and will lead to such students’ greater financial

				independence.

									(b)DurationGrants

				under this part shall be awarded for a period not to exceed 5 years.

									(c)LimitationThe

				Secretary may not award more than 1 grant under this part in any fiscal year to

				any Hispanic-serving institution.

									.

					(b)Cooperative

			 arrangementsSection 524(a) of the

			 Higher Education Act of 1965 (as

			 redesignated by subsection (a)(2)) is amended by inserting and section

			 513 after section 503.

				(c)Authorization

			 of appropriationsSection 528(a) of the

			 Higher Education Act of 1965 (as

			 redesignated by subsection (a)(2)) is amended to read as follows:

					

						(a)Authorizations

							(1)Part

				AThere are authorized to be

				appropriated to carry out part A of this title $175,000,000 for fiscal year

				2006 and such sums as may be necessary for each of the 4 succeeding fiscal

				years.

							(2)Part

				BThere are authorized to be

				appropriated to carry out part B of this title $125,000,000 for fiscal year

				2006 and such sums as may be necessary for each of the 4 succeeding fiscal

				years.

							.

				(d)Conforming

			 amendmentsTitle V of the Higher

			 Education Act of 1965 (20 U.S.C. 1101 et seq.) is

			 amended—

					(1)in section

			 502—

						(A)in subsection

			 (a)(2)(A)(ii), by striking section 512(b) and inserting

			 section 522(b); and

						(B)in subsection

			 (b)(2), by striking section 512(a) and inserting section

			 522(a);

						(2)in section

			 521(c)(6) (as redesignated by subsection (a)(2)), by striking section

			 516 and inserting section 526; and

					(3)in section 526

			 (as redesignated by subsection (a)(2)), by striking section 518

			 and inserting section 528.

					IIReducing

			 regulatory barriers for Hispanic-serving institutions

			201.DefinitionsSection 502(a) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1101a(a)) is amended—

				(1)in paragraph

			 (5)—

					(A)in subparagraph

			 (A), by inserting and after the semicolon;

					(B)in subparagraph

			 (B), by striking ; and and inserting a period; and

					(C)by striking

			 subparagraph (C); and

					(2)by striking

			 paragraph (7).

				202.Authorized

			 activitiesSection 503(b)(7)

			 of the Higher Education Act of 1965

			 (20 U.S.C.

			 1101b(b)(7)) is amended to read as follows:

				

					(7)Articulation

				agreements and student support programs designed to facilitate the transfer

				from 2-year to 4-year institutions.

					.

			203.Elimination of

			 wait-out periodSection 504(a)

			 of the Higher Education Act of 1965

			 (20 U.S.C.

			 1101c(a)) is amended to read as follows:

				

					(a)Award

				periodThe Secretary may award a grant to a Hispanic-serving

				institution under this title for 5 years.

					.

			204.Application

			 prioritySection 521(d) of the

			 Higher Education Act of 1965 (as

			 redesignated by section 101(a)(2)) is amended by striking (from funds

			 other than funds provided under this title).

			

